Order entered October 16, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-01114-CV

                             MATTHEW D. STERN, Appellant

                                              V.

                        BELLA CUSTOM HOMES, INC., Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-16-00079-B

                                          ORDER
       The reporter’s record is overdue. By letter dated October 3, 2017, appellant informed the

Court that he has made arrangements to pay for the reporter’s record. Accordingly, we ORDER

Lanetta Williams, Official Court Reporter for County Court at Law No. 2, to file the reporter’s

record by November 16, 2017.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE